SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1231
KA 14-00666
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DARYL HILKERT, JR., DEFENDANT-APPELLANT.


TYSON BLUE, MACEDON, FOR DEFENDANT-APPELLANT.

VALERIE G. GARDNER, DISTRICT ATTORNEY, PENN YAN (LORA J. TRYON OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Yates County Court (W. Patrick
Falvey, J.), rendered February 18, 2014. The judgment convicted
defendant, upon a jury verdict, of burglary in the third degree and
petit larceny.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a jury
verdict of, inter alia, burglary in the third degree (Penal Law
§ 140.20), defendant contends that the testimony of his accomplice was
not sufficiently corroborated to support the conviction, as required
by CPL 60.22 (1). We reject that contention. The photographs of the
crime from the property owner’s security camera, as well as the
testimony of one of the investigating police officers, “ ‘tend[ed] to
connect the defendant with the commission of the crime in such a way
as [could] reasonably satisfy the jury that the accomplice [was]
telling the truth’ ” (People v Reome, 15 NY3d 188, 192; see CPL 60.22
[1]; People v Pratcher, 134 AD3d 1522, 1523-1524, lv denied 27 NY3d
1154; People v Robinson, 111 AD3d 1358, 1358, lv denied 22 NY3d 1141).




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court